DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/23/2020 and 02/19/2021 has been considered by the examiner. However, none of the cited references anticipated or rendered obvious the features cited below in Reasons for Allowance.
Allowable Subject Matter
	Claims 1, 4-7 and 12 are allowed.
	EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph J. Buczynski on 11/12/2021.

1.  A laser device comprising: 
	a chamber accommodating a pair of discharge electrodes; 
	a grating provided outside the chamber; 
	a first beam-expanding optics provided between the chamber and the grating and configured to expand a beam width of light outputted from the chamber in a first direction perpendicular to a travelling direction of the light; [[and]] 
	a second beam-expanding optics having a plurality of optical elements provided between the chamber and the first beam-expanding optics, the second beam-expanding optics being configured to expand a beam width of the light outputted from the chamber in a second direction perpendicular to both the travelling direction of the light and the first direction, the optical elements being supported as a single unit by a supporting unit such that the optical elements are capable of, in conjunction with each other, being attached to and detached from the chamber, the grating, and the first beam-expanding optics; and
	a housing member accommodating the first beam-expanding optics, wherein nitrogen gas is introduced to the housing member as a purge gas. 
	2.-3.  (Canceled)
	4.  (Currently Amended)  The laser device according to claim 1, further comprising: 
	
	a plate supporting the housing member; and 
	an optical path tube connected airtight between the plate and the chamber. 
	8.-11.  (Canceled)

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The closest prior art KUMAZAKI et al. (US PUB 2013/0208744 A1), taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1, for example: 
	a laser device having a chamber with a pair of discharge electrodes; a grating outside the chamber; a first beam-expanding optics to expand a beam width in a first direction perpendicular to a travelling direction of the light; and a second beam-expanding optics having a plurality of optical elements to expand a beam width in a second direction perpendicular to both the travelling direction and the first direction, the optical elements being supported as a single unit by a supporting unit such that the optical elements are capable of, in conjunction with each other, being attached to and detached from the chamber, the grating, and the first beam-expanding optics.
	Regarding claim 1, the prior art of record, specifically KUMAZAKI et al. teaches i.e., prisms 32-34 included in the line narrow module 30 may function as a wavelength tuning unit (e.g., beam-expanding optics) that tunes the wavelength of the laser light L1, see para. [0064]; the spectral width of the wavelength of the laser light L1 present within the optical resonator can be greatly changed, see para. [0065], and master oscillator system 10 may further include a wavefront tuning unit (not shown but similar to prisms 32-34, e.g., second beam-expanding optics) that tunes the wavefront of the laser light L1 that travels back and forth within the optical resonator, see para. [0063], FIGS 1-2.
Prior art of record, Partlo et al. (US PUB 2001/0014110 A1) teaches 
i.e., prism 60 can be placed before prism 8, or between any two of prisms 8, 10, and 12. Prism combinations other than 3 prisms for horizontal beam expansion and 1 prism for vertical beam expansion can be used as well, paragraph [0028, lines 1-7]; FIGS. 4A-C.
Further, Prior art of record, TAKADA et al. (US PUB 2011/0164635 A1) teaches 
i.e. the power control unit 50 is configured comprising a unit case 51, dispersing prisms 54, 55, a light absorber 56, a partial reflection mirror 57, a shift mechanism 58, a neutral density filter 59, a light output monitor device 60, a drive mechanism 70, a total reflection mirror 71, and a power meter device 72, as shown in FIG. 4, and the power control unit 50 are set up as being aligned on a base plate (not shown) serving as the base of the unit. This power control unit 50 is configured to be capable of being removed (replaced) as a single unit from the laser head 2, paragraph [0032], FIG. 4.
However, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan, the instant invention regarding “the optical elements being supported as a single unit by a supporting unit such that the optical elements are capable of, in conjunction with each other, being attached to and detached from the chamber, the grating, and the first beam-expanding optics”, as presented in claim 1.
 Claims 4-7 and 12, which depend from allowable claim 1, are also allowed.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
November 13, 2021